Citation Nr: 0710053	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty with the Air Force National 
Guard from October 1963 until March 1964, with some 
additional National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied service connection depression 
and post-traumatic stress disorder. 

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in September 2006, the veteran withdrew his appeal 
concerning the issue of entitlement to service connection for 
post-traumatic stress disorder.  Therefore, that issue is no 
longer on appeal.  38 C.F.R. § 20.204 (2006). 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for depression.   

The veteran's service medical records make no reference to a 
chronic psychiatric disorder involving depression.  However, 
in a Report of Medical History associated with a December 
1965 separation examination report, the veteran checked the 
box for "yes" next to "DEPRESSION OR EXCESSIVE WORRY."  As 
a result, the examining physician indicated that a 
psychiatric evaluation was warranted.  However, it was noted 
that there was not enough evidence to provide a psychiatric 
diagnosis at that time.  

Post-service medical records show that the veteran was 
treated for major depressive disorder over 25 years after 
service.  There is also conflicting evidence as to whether 
this condition is related to service.  In an April 2004 
report, T.L., M.D., indicated that "we can not state that he 
[the veteran] is being treated for depression related to 
military service."  In a June 2004 report, Dr. T.L. stated 
that the veteran was experienced a worsening of depressive 
symptoms related to chronic pain from neck and back disease 
as well as a work-related shoulder injury. 

In a September 2006 report, however, Dr. T.L. stated that he 
had reviewed some of the veteran's service medical records 
and concluded that the veteran's depression "more likely 
than not is related or at least first manifested with 
symptoms during and immediately after his military service."  

Since Dr. T.L. has provided conflicting opinions as to 
whether the veteran's depression is related to service, his 
September 2006 opinion is insufficient to constitute a basis 
to award service connection.  It is also unclear whether Dr. 
T.L. reviewed the veteran's entire claims file, which shows 
that major depressive disorder was first diagnosed many years 
after service.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran)

Nevertheless, Dr. T.L.'s September 2006 opinion is sufficient 
to trigger VA's duty to secure a medical opinion on the 
question as to whether the veteran's depression is related to 
service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A VA examination is therefore needed to resolve this 
issue.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA psychiatric to determine the 
etiology of his depression.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current depression (if any) is 
related to service from October 1963 
until March 1964.  The examiner is asked 
to comment on the December 1965 
separation examination report which 
documents that the veteran was 
experiencing some psychiatric problems, 
as well as the fact that depression was 
first diagnosed many years after service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



